Exhibit 10.4.4

Confidential portions of this document have been omitted and filed separately
with the Commission. The omitted portions have been marked as follows: “***”.

CONSENT AND AGREEMENT

        This Consent and Agreement (this “Agreement”) is entered into as of July
9, 2004 between Par Pharmaceutical, Inc. (“Par”) and Quintiles Ireland Limited
(“QIreland”).

Recitals

        A. Par and Bioglan Pharma Inc. (now known as BPI New Corp., “BPI”)
entered into the Distribution Agreement dated December 27, 2000 (the “Original
Agreement”) regarding a pharmaceutical product currently marketed in the United
States as Adoxa®;

        B. Par, BPl and QIreland entered into the Assignment of Distribution
Agreement dated March 22, 2002 (the “First Amendment”), pursuant to which BPI
assigned to QIreland the Original Agreement, and the parties amended certain
provisions of the Original Agreement;

        C. Par and QIreland entered into the Second Amendment to Distribution
Agreement and First Amendment to Assignment of Distribution Agreement dated
September 11, 2003 (the “Second Amendment”);

        D. Par and QIreland entered into the Third Amendment to Distribution
Agreement dated April 13, 2004 (the “Third Amendment”) (the Original Agreement,
as amended by the First Amendment, the Second Amendment and the Third Amendment,
is referred to in this Agreement as the “Distribution Agreement”);

        E. QIreland and Bioglan Pharmaceuticals Company, an affiliate of
QIreland, plan to transfer and sell certain assets (the “Sale”) to BDY
Acquisition Corp., a Delaware corporation and wholly owned subsidiary of Bradley
Pharmaceuticals, Inc., a Delaware corporation listed on the New York Stock
Exchange (the “Buyer”);

        F. In connection with the Sale, QIreland has requested, in accordance
with Section 11.8 of the Distribution Agreement, that Par consent to the
transfer of the Distribution Agreement to the Buyer and agree to certain matters
as set forth in this Agreement; and

        G. Par has determined that such consent and agreement would benefit Par
and accordingly Par wishes to consent and agree to the transfer of the
Distribution Agreement to Buyer and to such other matters as are set forth in
this Agreement.

        NOW, THEREFORE, the parties agree as follows:

        (1) Par hereby consents, acknowledges and agrees that:

                (a) QIreland may assign and transfer all of its rights and
obligations under the Distribution Agreement to the Buyer. Upon the effective
date of such assignment and transfer (the “Assignment Date”):

  (i) the Buyer shall be responsible for all obligations under the Distribution
Agreement, arising after the Assignment Date;



   

--------------------------------------------------------------------------------


  (ii) the Buyer shall have and enjoy all the rights and benefits of QIreland
under the Distribution Agreement;


  (iii) QIreland shall have no responsibility for any obligations under the
Distribution Agreement arising after the Assignment Date; and


  (iv) QIreland shall cease to be a party, and Buyer shall become a party, to
the Distribution Agreement with respect to all obligations under the
Distribution Agreement arising after the Assignment Date;


                (b) Notwithstanding Section 11.8 of the Original Agreement, the
Buyer shall be entitled to assign and transfer any and all of its rights and
obligations under the Distribution Agreement, without Par’s consent, to an
affiliate of the Buyer, but no such assignment or transfer shall relieve the
Buyer of any of, and the Buyer shall remain responsible for, its obligations
under the Distribution Agreement;

                (c) Prior to or on the Assignment Date, QIreland may assign or
transfer any and all of its rights and obligations under the Distribution
Agreement to an affiliate of QIreland and such party or parties may assign or
transfer such rights and obligations to the Buyer, which shall have the same
effect as if QIreland had assigned such rights and obligations to the Buyer as
described in Section 1(a) above; and

                (d) The Distribution Agreement constitutes all of the
agreements, arrangements or understandings with respect to the subject matter
thereof; the Distribution Agreement has not been amended or modified; the
Distribution Agreement is in full force and effect and, to the knowledge of Par,
QIreland is in compliance with the Distribution Agreement and no breach or
default has occurred thereunder, and no event has occurred and no circumstance
exists that, with the passage or lapse of time or the giving of notice, or both,
would constitute a breach or default.

        (2) Prior to or following the Assignment Date, each party agrees to
execute and deliver such other agreements, documents and instruments, and to do
and take such other acts or actions, as any other party to this Agreement shall
request for the purpose of carrying out the intent of this Agreement, including
without limitation in order to carry out or further evidence the assignment and
transfer of all of QIreland’s right, title and interest in, to and under the
Distribution Agreement to the Buyer.

        (3) This Agreement shall be binding upon the parties hereto and their
successors and assigns and shall inure to the benefit of such parties and their
permitted successors and assigns. This Agreement is also intended for the
benefit of the Buyer, and the Buyer is an intended third-party beneficiary of
this Agreement.

        (4) This Agreement may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed to be an original and all
of which counterparts taken together should constitute one and the same
instrument. The exchange of copies of this Agreement and of executed signature
pages by facsimile transmission or by email transmission in portable digital
format, or similar format, shall constitute effective execution and delivery of


  2 

--------------------------------------------------------------------------------


this Agreement. Signatures of the parties transmitted by facsimile, or by email
in portable digital or similar format shall be deemed to be their original
signatures for all purposes.

        (5) Each party to this Agreement represents and warrants to the other
party that: (a) it is duly organized, validly existing, and in good standing
under the laws of the jurisdiction in which it is organized, with full corporate
power and authority to execute, deliver and perform this Agreement; and (b) this
Agreement constitutes the legal, valid and binding obligation of it, enforceable
against it in accordance with the terms of this Agreement.

        (6) In consideration for Par consenting to the assignment and transfer
of the Distribution Agreement to Buyer and agreeing to the other matters set
forth in this Agreement, Quintiles agrees to pay, either directly or through an
affiliate, to Par a fee of *** within three (3) business days after the date of
the closing of the Sale.

[signature page follows]


  3 

--------------------------------------------------------------------------------


[Signature page to Consent and Agreement]

        IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date first set forth above.

 

PAR PHARMACEUTICAL, INC.

 

  By:

/s/ Dennis O’Conner

--------------------------------------------------------------------------------

Name: Dennis O’Conner
Title: VP - CFO    

 

 

 

QUINTILES IRELAND LIMITED

 

  By: /s/ Marie Kenny


--------------------------------------------------------------------------------

Name: Marie Kenny
Title: Director



   

--------------------------------------------------------------------------------
